DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 16/259,991 now U.S. Patent 11,003,241 which is further a continuation of 15/,869,702 now U.S. Patent 10,191,540 which is further a continuation of application no. 15/365,038 now U.S. Patent 9,870,064.

Terminal Disclaimer
The terminal disclaimer filed on 12/07/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,003,241 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Remarks, filed 12/07/21, with respect to the double patenting rejection of claims 2-10 have been fully considered and are persuasive.  The double patenting rejection of these claims has been withdrawn since a properly filed terminal disclaimer has been filed and accepted and therefore overcomes the double patenting rejection.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claims 2, 15 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept, gradually adjusting, at a blending engine, a level of prominence between a live reality feed, with reality images taken by a camera from a perspective of a user, and a virtual reality feed, with images provided by a virtual reality system, based on a detected command by adjusting visibility of one of the live reality feed or the virtual reality feed within a blended view and displaying the blended view on a display.
In reference to claims 3-14, claims 3-14 depend upon allowable claim 2 and are therefore at least inherently deemed allowable.
In reference to claims 16-19, claims 16-19 depend upon allowable claim 15 and are therefore at least inherently deemed allowable.
In reference to claim 21, claim 21 depends upon allowable claim 20 and is therefore at least inherently deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.

/Antonio A Caschera/
Primary Examiner, Art Unit 2612
12/23/21